Citation Nr: 9923748	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for bilateral hearing loss, currently evaluated as 
0 percent (noncompensable) disabling.

2.  Entitlement to an effective date prior to April 9, 1991, 
for a grant of service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision by 
the Washington, D.C., Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for bilateral hearing loss and assigned a 0 
percent (noncompensable) evaluation, effective May 1, 1990.  
By rating decisions dated June 1993, March 1997, and March 
1998, the RO continued the noncompensable evaluation.  By a 
rating decision dated December 1998, the RO denied the 
veteran's request for an extra-schedular evaluation.  

By a rating decision dated March 1997, the veteran was 
granted service connection for tinnitus effective December 
17, 1996.  By a rating decision dated March 1998, the RO 
granted an earlier effective date of April 9, 1991 for the 
veteran's tinnitus.  Subsequent to the March 1998 rating 
decision the RO continued the earlier effective date grant of 
April 9, 1991 in an undated rating decision.

In May 1999, the veteran testified at a Central Office 
hearing before the undersigned member of the Board.

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet.App. 119 (1999), the Board has construed the issue before 
it as first stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently manifests 22 percent average 
puretone decibel hearing loss in the right and left ears, 
with speech recognition scores of 98 percent in each ear.

3.  By a rating decision issued March 1997, service 
connection for tinnitus was granted effective December 17, 
1996, and a subsequent rating decision issued March 1997 
granted an earlier effective date of April 9, 1991.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998 & 1999).

2.  The requirements for an effective date prior to April 9, 
1991, for a grant of service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation in excess of 0 percent (compensable) for 
bilateral hearing loss

The veteran has claimed entitlement to a compensable 
evaluation for his service-connected bilateral hearing loss.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award and subsequent increase.  Accordingly, 
his claim must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a), and VA's duty to assist arises.  
See Fenderson v. West, 12 Vet.App. 119, 127 (U. S. Vet. App. 
Jan. 20, 1999) (applying duty to assist under 38 U.S.C.A. § 
5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet.App. at 
125-127, citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 
(ratings to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the 
examinations described below, and the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.

The veteran contends that his service-connected bilateral 
hearing loss is more severely disabling than currently 
evaluated in that 38 C.F.R. § 4.85, hearing impairment 
provisions, are not the appropriate measure standard to be 
applied in his specific case of vocational hearing impairment 
of a military physician.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.87) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6103.  See 38 C.F.R. 
§§ 4.85(b), 4.87, Diagnostic Codes 6100-6110 (1998 & 1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet.App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet.App. 
55, 57 (1998).  The Board also notes that the differences 
between the former criteria and the revised criteria in cases 
such as the one on appeal are relatively minor; thus, the 
Board finds that the veteran has not been prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet.App. 384, 393-94 (1993).  

The veteran was afforded a VA audiological evaluation in June 
1990, at which time puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
40
LEFT
10
10
15
25
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.

A statement from Robert Thayer Sataloff, M.D., D.M.A., a 
professor of otolaryngology at Thomas Jefferson University 
dated April 1991 indicated that he examined the veteran 
noting that although his hearing loss does not interfere 
significantly with the veteran's everyday speech, it is 
partially disabling for a physician who needs to use a 
stethoscope.  Dr. Sataloff indicated that due to the 
veteran's occupation as a physician, an exception to the 
standard handling of claims should be made and estimated the 
veteran's disability as a physician at 10 percent.  Another 
statement by Dr. Sataloff dated April 1999 was presented at 
the time of the veteran's Central Office hearing in May 1999 
explaining why the veteran should be afforded special 
consideration and a more liberal standard due to his 
occupation.

Dr. Sataloff's audiological examination showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
40
LEFT
20
10
15
30
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

In a VA audiological examination conducted in December 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
50
LEFT
15
10
15
45
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the veteran's examination 
results yields a numerical designation of I for each ear 
(between 0 and 41 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of 0 percent, 
under Diagnostic Code 6100.  Accordingly, the Board finds 
that the veteran's bilateral hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  Hence, the Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation under both the former and the 
revised criteria.

The Board has also considered statements and hearing 
testimony of the veteran that his bilateral hearing loss 
warrants a compensable evaluation and that the RO did not 
develop the claim to overcome his expert testimony.  However, 
the veteran simply has not shown, by competent medical 
evidence, that his service-connected bilateral hearing loss 
has increased to a level in excess of the currently assigned 
noncompensable level under 38 C.F.R. § 4.87.  His contentions 
are insufficient to establish entitlement to a compensable 
evaluation for defective hearing because "...disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann, 3 Vet.App. at 349.  Here, the 
mechanical application clearly establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.

As for the veteran's assertion that his claim should be 
considered on an extra-schedular basis due to the special 
circumstances involving his profession as it pertains to 
direct patient care, the Board notes that during his Central 
Office hearing the veteran testified that in 1969 he withdrew 
from direct patient care and went into administration.  After 
retirement from service the veteran was corporate medical 
director for AMTRAK, in which his principal duties were 
development of medical policies, speaking formally for the 
corporation, and the development and execution of all medical 
programs for the corporation.  Since the veteran has not been 
involved in direct patient care since 1969, any current 
hearing loss would not affect his profession to a degree 
which would warrant an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  Moreover, the 
evidence does not reflect, nor does the veteran argue, that 
he entered administrative duties in 1969 because of his 
hearing impairment.  Also, Dr. Sataloff did not indicate this 
in his report of April 9, 1991, in which he mentioned 
findings made as far back as 1970.  In addition, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
renders impracticable the application of the regular 
schedular standards.  In the absence of such factors, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

II.  Entitlement to an earlier effective date

The veteran contends that a grant of service connection for 
tinnitus should be retroactive to his separation form service 
in April 1990, since the disability was incurred during 
service and has been continuous since service.  After 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to this 
claim and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

The applicable laws and regulations governing the effective 
dates for compensation provide that the effective date for 
service connection is the date following separation from 
active service, if the claim is received within one year 
after separation from service; otherwise, the effective date 
is based on the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  A claim may be either a formal or informal 
written communication "requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  38 C.F.R. § 3.155.  The benefit being sought must 
be identified.  Id.  If an informal claim for an identified 
benefit is followed within one year by a formal claim for 
that benefit, the claim may be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

In the present case, when the veteran filed his claim for 
bilateral hearing loss in May 1990 he made no mention of 
tinnitus.  However, in a report dated April 9, 1991, Robert 
Thayer Sataloff, M.D. attributed the veteran's bilateral 
hearing loss and tinnitus to active service.  The Board deems 
the report from Dr. Sataloff, which attributed the tinnitus 
to active service, as an informal claim received within one 
year of the veteran's service separation date of April 30, 
1990.  Therefore, entitlement to an earlier effective date of 
May 1, 1990 for tinnitus, is granted.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to an effective date prior to April 9, 1991, for 
a grant of service connection for tinnitus is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

